DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/22/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bunker et al. U.S. PGPub 2015/0308706.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5-7, 9-13, 15-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bunker et al. U.S. PGPub 2015/0308706.
Regarding claims 2, 12 and 17, Bunker discloses a method comprising: determining, by a computing device, a geographical location of a user (e.g. pg. 2 and 3, ¶24, 26 and 29; pg. 5-6, ¶62-67; Fig. 1-2); determining, by a computing device (e.g. control unit), an established user routine (e.g. predicted schedule/anticipated occupancy) based on the determined geographical location of the user, wherein determining the established user routine comprises collecting the geographical location of the user over a span of time (e.g. pg. 2 and 3, ¶24, 26 and 29; pg. 5-6, ¶62-67; Fig. 1-2); detecting, by the computing device, a deviation (e.g. early/late arrival) from the established user routine (e.g. pg. 2 and 3, ¶24, 26 and 29; pg. 5-6, ¶62-67; Fig. 1-2); determining, by the computing device, that the deviation will result in modifying an operational behavior (e.g. via parameter settings) of one or more accessory devices in an automated environment, wherein the automated one or more accessory devices in the automated environment comprises a plurality of different types of accessory devices (e.g. lighting, security system, climate control) that are configured to perform a plurality of different functions, wherein the one or more accessory devices are operated in accordance with an automation rule that specifies a triggering condition (e.g. schedule, anticipated arrival) and an action to be taken in response to the triggering condition, and wherein the operational behavior is to be modified by temporarily (e.g. when data points for an updated/changed schedule are insufficient) overriding the automation rule (e.g. pg. 2 and 3, ¶24, 26 and 29; pg. 3-4, ¶37, 40-41 and 48-49; pg. 5-6, ¶55 and 62-67; Fig. 1-2, wherein an updated/changed schedule is only generated when sufficient data points are achieved); and sending, by the computing device, instructions to the automated environment to modify the operational behavior of the accessory (e.g. pg. 2 and 3, ¶24, 26 and 29; pg. 3-4, ¶37, 40-41 and 48-49; pg. 5-6, ¶55 and 62-67; Fig. 1-2). 	
 	Regarding claims 3, 13 and 18, Bunker discloses the method according to claim 2, further comprising sending, by the computing device, content to display on an interface of the accessory device (e.g. pg. 8, ¶95). 

 	Regarding claims 6, 16 and 21, Bunker discloses the method according to claim 2, wherein the computing device determines to temporarily override the automation rule based on data received via the Internet (e.g. pg. 6, ¶67). 
 	Regarding claim 7, Bunker discloses the method of claim 2, wherein determining that the deviation will result in modifying the operational behavior of the accessory includes: determining that a particular pattern of the established user routine that is being deviated from correlates with the triggering condition of the automation rule (e.g. pg. 2 and 3, ¶24, 26 and 29; pg. 3-4, ¶37, 40-41 and 48-49; pg. 5-6, ¶55 and 62-67; Fig. 1-2).
	Regarding claim 9, Bunker discloses the method of claim 1, wherein the deviation includes returning to the automated environment at a delayed time relative to the established user routine, and wherein modifying the operational behavior of the accessory includes delaying operation of the accessory (e.g. pg. 3, ¶36; pg. 8 and 9, ¶63-69; pg. 10 and 11, ¶72-73 and 75-76; pg. 16, ¶104-107). 
	Regarding claim 10, Bunker discloses the method of claim 1, wherein the deviation includes returning to the automated environment at an earlier time than the established user routine, and wherein modifying the operational behavior of the accessory includes rescheduling operation of the accessory based on the earlier time (e.g. pg. 3, ¶36; pg. 8 and 9, ¶63-69; pg. 10 and 11, ¶72-73 and 75-76; pg. 16, ¶104-107). 
 	Regarding claim 11, Bunker discloses the method of claim 1, wherein the deviation includes leaving the automated environment at an earlier time than the established user routine, and wherein modifying the operational behavior of the accessory includes rescheduling operation of the accessory 
 	Regarding claim 22, Bunker discloses the method according to claim 2, wherein the computing device is configured to determine the geographical location of the user while the user is inside and outside of the automated environment (e.g. pg. 2 and 3, ¶24, 26 and 29; pg. 3-4, ¶37, 40-41 and 48-49; pg. 5-6, ¶55 and 62-67; Fig. 1-2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker as applied to the claims above, and further in view of Kulp et al. U.S. PGPub 2017/0070842.
Regarding claims 4, 14 and 19, Bunker does not explicitly disclose the content to display comprising content indicating overriding of the automation rule. Regarding claim 8, Bunker does not explicitly disclose receiving user input indicating that a proposed modification is accepted. 
 	Kulp discloses displaying content relating to content indicating overriding of an automation rule (e.g. pg. 11, ¶101; pg. 12, ¶108-110; Fig. 1A). Kulp discloses determining that the deviation should result in modifying the operational behavior of the accessory includes: determining a proposed modification to the operational behavior of the accessory (e.g. pg. 2, ¶32; pg. 4 and 5, ¶45 and 50; pg. 7 and 8, ¶84; pg. 8 and 9, ¶88-90; pg. 9 and 10, ¶93-95); presenting a prompt to a user of the computing device suggesting the proposed modification (e.g. pg. 2, ¶32; pg. 4 and 5, ¶45 and 50; pg. 7 and 8, ¶84; pg. 8 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to display override information and require input from a user if proposed changes are desired by the user. One of ordinary skill in the art would have been motivated to do this since in order to provide the user data and the flexibility to accept or deny suggestions.
 	Therefore, it would have been obvious to modify Bunker with Kulp to obtain the invention as specified in claims 4, 8, 14 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CK
July 28, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116